UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7604


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. FULTON, a/k/a Brandon B. Washington, a/k/a Kevin, a/k/a Kev,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. James P. Jones, District Judge. (5:01-cr-30075-JHM-1)


Submitted: April 27, 2020                                         Decided: April 30, 2020


Before WILKINSON and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Roanoke, Virginia, Brian J. Beck, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Abingdon,
Virginia, for Appellant. Thomas T. Cullen, United States Attorney, S. Cagle Juhan,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Fulton appeals from the district court’s order granting in part and denying

in part Fulton’s “motion to reduce sentence” based on the First Step Act, Pub. L. No.

155-391, § 404, 132 Stat. 5194 (2018). On appeal, Fulton asserts that the district court

failed to provide an adequate explanation for rejecting his claim that his family

circumstances merited a reduction in his sentence. This claim was raised for the first time

in Fulton’s reply to the Government’s opposition to his motion. Because new arguments

cannot be raised in a reply brief, the district court was not required to consider Fulton’s

argument, much less to provide an explicit analysis. See United States v. Smalls, 720 F.3d

193, 197 (4th Cir. 2013). As such, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2